          Case 1:19-cv-01766-RAH Document 52 Filed 06/17/21 Page 1 of 1




            In the United States Court of Federal Claims

                                                                )
 Amir Hekmati
 __________________________________                             )
                                                                )
 __________________________________                             )
                     Plaintiff(s),                              )                  19-1766C
                                                                          Case No. ______________________
                                                                )
 v.                                                             )                   Richard A. Hertling
                                                                              Judge ______________________
                                                                )
 THE UNITED STATES,                                             )
                                                                )
                              Defendant.                        )
                                                                )


                                              NOTICE OF APPEAL

Notice is hereby given that       Plaintiff Amir Hekmati                                                                    in the
                                                         (list all parties taking the appeal)

above named case hereby appeal to the United States Court of Appeals for the Federal Circuit from

the   Order of Judgment                                                                           entered in this action on
            (describe document being appealed; e.g. final judgment, order)

May 28, 2021                                                .
        (filed date of document being appealed)




                                                                            /s/ Emily P. Grim
                                                                           _____________________________________
                                                                                     (Signature of Appellant or Attorney)
                                                                             Emily P. Grim
                                                                                                   (Printed Name)
                                                                             700 Pennsylvania Ave., S.E., #400
                                                                                                   (Street Address)
                                                                             Washington, D.C. 20003
                                                                                                (City, State, ZIP Code)
                                                                             (202) 772-3926
                                                                                                   (Phone Number)
